
	

113 SRES 131 IS: Recommending the designation of a Presidential Special Envoy to the Balkans to evaluate the successes and shortcomings of the implementation of the Dayton Peace Accords in Bosnia and Herzegovina, to provide policy recommendations, and to report back to Congress within one year.
U.S. Senate
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 131
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2013
			Mr. Begich submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Recommending the designation of a
		  Presidential Special Envoy to the Balkans to evaluate the successes and
		  shortcomings of the implementation of the Dayton Peace Accords in Bosnia and
		  Herzegovina, to provide policy recommendations, and to report back to Congress
		  within one year.
	
	
		Whereas, on December 14, 1995, the General Framework
			 Agreement for Peace in Bosnia and Herzegovina (referred to in this resolution
			 as BiH), known as the Dayton Peace Accords, brought an end to
			 the brutal conflict in that country that was marked by aggression and ethnic
			 cleansing, including the commission of war crimes, crimes against humanity, and
			 genocide;
		Whereas the Dayton Peace Accords define BiH as a country
			 with three constituent peoples—Bosniaks, Croats, and Serbs—to be comprised of
			 two internal entities known as the Federation of Bosnia and Herzegovina (FBiH)
			 and Republika Srpska (RS), from which an extremely complex, fundamentally
			 flawed system of governance and administration has been derived;
		Whereas the Dayton Peace Accords included many compromises
			 imposed by the need for quick action to preserve human life and bring an end to
			 the conflict in BiH, and as a result may have hindered efforts to develop
			 efficient and effective political institutions capable of overcoming the
			 challenges required to become an integral member of the Euro-Atlantic community
			 of nation-states;
		Whereas, since the signing of the Dayton Peace Accords,
			 the Government and people of BiH have been working in partnership with the
			 international community to achieve progress in building a peaceful and
			 democratic society based on the rule of law, respect for human rights, and a
			 free market economy;
		Whereas BiH demonstrated its commitment to the shared
			 values of democracy, security, and stability by joining the Partnership for
			 Peace program of the North Atlantic Treaty Organization (NATO) in December
			 2006;
		Whereas BiH received a conditional Membership Action Plan
			 status in NATO in April 2010 pending completion of specific military and
			 political reforms;
		Whereas the Government of BiH took the first important
			 step on the road toward European Union (EU) membership by signing a
			 Stabilization and Association Agreement (SAA) with the EU in June 2008;
		Whereas, despite these notable achievements, the
			 Government and people of BiH continue to face significant challenges in their
			 efforts at integrating into Euro-Atlantic institutions and the country’s
			 economy continues to decline;
		Whereas the Council of Europe’s Venice Commission
			 concluded that the current constitutional arrangements in BiH are not conducive
			 to the efficient or rational functioning of state institutions, hindering the
			 pace of the country’s accession to NATO and the EU;
		Whereas the Government of BiH has the obligation to
			 implement the ruling of the Grand Chamber of the European Court of Human Rights
			 in the case of Sejdić-Finci from 2009 with regard to the election to the
			 Presidency and House of Peoples of BiH of Others, who are defined as those
			 Bosnian citizens who are not primarily a member of the Dayton Accords'
			 stipulated three constitutive peoples—the Serb Bosnians, the Croat Bosnians,
			 and the Muslim Bosnians or Bosniaks;
		Whereas reform at any level, including that originating
			 from the implementation of the European Court of Human Rights ruling on the
			 Sejdić-Finci Case, should take into account the protection of equal
			 constitutional rights of all;
		Whereas the elections in BiH should reflect the right of
			 the constituent peoples and others to choose their legal representatives, who
			 would therefore represent those people consistent with the founding provisions
			 of the Dayton Peace Accords, as opposed to the existing practice, which allows
			 for the representatives of one people to be elected by the members of other
			 constituent peoples, hindering the political stability of BiH;
		Whereas only the full protection of equal political,
			 economic, legal, and religious rights of all the constituent peoples and others
			 throughout the territory of BiH, including the inalienable right to return,
			 will guarantee the future stability, functionality, and effectiveness of the
			 country;
		Whereas the number of Bosnian Croats has declined from
			 820,000 before the war to around 460,000 remaining in BiH today, as reported by
			 the Catholic Church in BiH which has played an important role in protecting
			 rights of Catholic Bosnian Croats and reporting problems and cases of
			 destruction of personal and real property of both the Catholic Church and Croat
			 returnees;
		Whereas it is not acceptable that this negative
			 demographic trend is reflected in the reduction of constitutional rights of
			 Bosnian Croats, as that reduction directly causes political and administrative
			 dysfunctionality of the country;
		Whereas a functional BiH as a whole is not possible
			 without a fully functional FBiH, one of the two entities established by the
			 Dayton Peace Accords, both being ethnically and administratively
			 composite;
		Whereas FBiH’s protracted poor functionality only
			 exacerbates the existing predominant separatist tendency in the RS, the
			 predominantly Serb entity of BiH, thus threatening the very integrity of the
			 country as a whole;
		Whereas continuous economic decline is a direct
			 consequence of the fact that most of BiH’s gross domestic product (GDP) is
			 generated from the publicly owned companies, which are run at the RS and FBiH
			 entity levels by political parties with enduring ethnocentric agendas
			 reflecting their particular and non-common interests, preventing the further
			 creation of much-needed free enterprise business development and closely
			 integrated national internal markets;
		Whereas the social fabric of BiH is the single most
			 important victim of the war and ensuing political conflict, and the need for
			 repair, strengthening, and further development of civil society is fundamental
			 to the country’s recovery and desired development;
		Whereas the Republic of Croatia has clearly demonstrated
			 that allegiance to democracy, market economy, rule of law, and respect for
			 human and citizen rights is conducive to full integration into the
			 Euro-Atlantic community, and the Government of Croatia continues to play an
			 active role in contributing to BiH’s political stability, internal integrity,
			 and international viability;
		Whereas all the other neighbors of BiH share the ambition
			 to join the European Union; and
		Whereas the future of BiH is in the European Union and
			 NATO: Now, therefore, be it
		
	
		That the Senate—
			(1)reiterates its
			 support for the sovereignty, territorial integrity, and legal continuity of BiH
			 within its internationally recognized borders, as well as the equality of its
			 three constituent peoples and others within an integrated multiethnic
			 country;
			(2)welcomes steps
			 taken by the government of BiH towards integration into the Euro-Atlantic
			 community and reiterates its position that this commitment is in the interests
			 of the further stabilization of the region of southeastern Europe;
			(3)emphasizes that
			 it is urgent that BiH, as well as its internal political entities, all work
			 toward the creation of an efficient and effective state able to meet its
			 domestic and international obligations with effective and functional
			 institutions, and that the national government of BiH—as well as the
			 institutions of the entities—are able to instill necessary reforms in order to
			 fulfill European Union and North Atlantic Treaty Organization membership
			 requirements;
			(4)reiterates its
			 call that constitutional reform in BiH take the Dayton Peace Accords as its
			 basis, but advance the principles of political, economic, legal, and religious
			 equality and tolerance in order to rectify provisions that conflict with the
			 European Charter of Human Rights and the ruling of the European Court of Human
			 Rights, and to rectify the conditions to enable economic development and the
			 creation of a single economic space, including through the fair and effective
			 functioning of public companies so as to be consistent with the goal of
			 successful EU membership;
			(5)stresses the
			 importance of privatization of the publicly owned enterprises through fully
			 transparent international tenders prepared in close cooperation with the EU and
			 the Office of the High Representative (OHR) as a means of avoiding the
			 misplacement of political attention and energy toward running companies rather
			 than providing effective service to the citizens of the country;
			(6)commends the
			 present focus of the United States Government in support of stronger civil
			 society in BiH, and urges the Department of State to further increase endeavors
			 in that regard;
			(7)believes that the
			 Department of State and the President must seek to address all these matters
			 more emphatically in a manner that provides for a just evaluation of the
			 current grievances of the three constituent peoples and the Others in the two
			 entities of the BiH;
			(8)believes that it
			 is of paramount importance that the United States Government work closely with
			 the EU in conceiving and implementing an accession process specifically made
			 for BiH, which would link in a causal and firmly conditional way the internal
			 integration of BiH with its phased integration into the EU;
			(9)urges that it is
			 substantially beneficial for the process of building up the functional
			 capacities of BiH to the level of its full ability to enable membership in NATO
			 and the EU, that the United States Government work closely with BiH’s
			 neighboring countries—especially those who are signatories to the Dayton Peace
			 Accords—ensuring consistency along the lines of their own European ambitions so
			 that they actively contribute to BiH’s internal integration and political and
			 administrative functionality conducive to BiH’s successful membership in NATO
			 and the EU;
			(10)reiterates that
			 a fully functional Federation of BiH entity is essential for the future of BiH
			 as a functional and stable state and therefore any envisaged reform should take
			 into account protection of the constitutional rights of all, including Bosnian
			 Croats—demographically smallest of the three Dayton Peace Accords recognized
			 constituent peoples in BiH—and prevent further weakening of their
			 position;
			(11)believes that it
			 is important that the United States Government, together with other
			 international actors, support countries of the region in fulfilling their
			 obligations as agreed through the launching of the Sarajevo Process in 2005,
			 reaffirmed in the 2011 Belgrade Declaration, as well as during the Donor
			 Conference held in Sarajevo in April 2012, aimed at ending the protracted
			 refugee and internal-displacement situation in the region of Southeast Europe
			 and finding durable solutions for the refugees and internally displaced persons
			 through the implementation of the Balkans Regional Housing Programme;
			(12)reiterates its
			 call that the United States should designate a Presidential Special Envoy to
			 the Balkans who should work in partnership with the OHR, the EU, NATO, and the
			 political leaders in Bosnia and Herzegovina, as well as with neighboring
			 countries, to facilitate much needed reforms at all levels of government and
			 society in BiH; and
			(13)urges the
			 Presidential Special Envoy, not later than one year after the date of the
			 enactment of this Act, to submit to the Committees on Foreign Relations and
			 Appropriations of the Senate and the Committees on Foreign Affairs and
			 Appropriations of the House of Representatives a report with targeted
			 evaluations and discoveries, including to provide proposals on how to address
			 any ongoing difficulties outlined above, as well as ways to overcome any
			 remaining political, economic, legal, or religious inequalities in BiH.
			
